ORDER

PER CURIAM.
George Edwards (Defendant) appeals from a judgment of conviction of first-degree assault of a law enforcement officer and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not plainly err in sustaining the State’s objection to defense counsel’s attempt to cross-examine a police department detective about whether or not the detective conducted a gun powder residue test on Defendant before he spoke with Defendant. An extended opinion would have no precedential value. We have, however, provided a memorandum setting *878forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).